DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; cancelled claims 8-15; amended claims 1, 16-20; and added new claims 21-28 on 05/04/2021. 
Applicant’s amendment does not overcome the 112(b) rejection of claim 18 previously presented in the Non-Final Rejection of 02/04/2021. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues: 
“Stoneback does not describe the same method, as in claim 1, for forming composite materials having integrated electronics. In contrast, in Stoneback the ''[c]onductive elements 302 may be formed on surface 304 [of the thermoplastic resin layer 300] '' (Stoneback, [0080])
Then, as shown in Figure 4 of Stoneback, reproduced below, it is shown how "the thermoplastic resin layer 300 with conductive elements 302 is placed onto composite layer 400". (Stoneback, [0086])
Thus, "the thermoplastic resin in the thermoplastic resin layer 300 may flow into at least one of composite layer 400 and layer of reinforcement material 402 to form laminate." (Stoneback, [0094]). 
In contrast, amended claim 1 recites "positioning a composite material on the lay-up surface and over the at least one electronic component, wherein the composite material comprises resin and fibers; causing a flow of the resin of the composite material between the layup surface and the fibers to form a shape of the lay-up surface and to integrate the at least one electronic component into the resin of the composite material."

Stoneback teaches the layer of reinforcement material 402 may be made of the same or different materials as composite layer 400, depending on the particular desired properties of the final composite structure to be formed [0089], and the composite layer 400 may include at least one of a fiberglass layer, reinforcement layer, a thermoplastic 

Examiner thanks the Applicant for noting the typographical error in “Zafir (US 4,717,271)” with respect to the rejection of claim 7. This error has been corrected Zafir (US 4,717,291). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 18, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 requires a first and second wiring harness and recites “wherein the wiring harness is located in the cured resin.” It is unclear if “the wiring harness” is referring to the first and/or the second wiring harness. 
	Claim 18 recites “forming a plurality of composite material pieces including a first composite material piece and a second composite material piece; and electronically coupling the first wiring harness of the first composite material piece to a wiring harness of the second composite material piece.” It is unclear if “the first wiring harness of the first composite material piece” is intended to be identical to the “the first wiring harness” of claim 1 or a different structure. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoneback (PG-PUB 2013/0016019).
Regarding claim 1, Stoneback teaches a process for forming composite materials having integrated electronics (Figure 4 and 10), the method comprising:
	positioning at least one electronic component (Figure 4, item 302 and [0080], [0095]) on a lay-up surface of a lay-up system (Figure 4, item 404 and [0087]);
positioning a composite material on the lay-up surface and over the at least one electronic component (Figure 4, item 402), wherein the composite material comprises resin and fibers [0087]-[0089]; 
causing a flow of the resin of the composite material between the lay-up surface and the fibers to form a shape of the layup-surface and to integrate the at least one electronic component into the resin of the composite material [0092]-[0094], [0121]; and
curing the resin to form a cured resin, wherein the electronic component and the fibers are located in the cured resin [0093] and [0095].
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 2-6, 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019), as applied to claim 1, in further view of Dalal (PG-PUB 2015/0342077).
Regarding claim 2, Stoneback teaches the process as applied to claim 1, wherein positioning the at least one electronic component comprises depositing conductive elements within a thermoplastic resin layer [0050]-[0051], wherein the conductive elements may include at least one of an antenna, a control line, a radio frequency transmission line, a conductive radio frequency transmission line, a conductive trace, a capacitor, a switch, a resistor, an inductor, and other suitable components for antenna system [0054]. 
	Stoneback does not explicitly teach the conductive elements is a conductive ink. 
	Dalal teaches a process for manufacturing a composite part comprising conductive elements deposited within, wherein the conductive element is deposited through a direct-write process [0067]-[0070] (i.e., the conductive element is a electronically conductive ink). 
	Both Stoneback and Dalal are drawn to a process of producing a composite with embedded conductors. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the process of deposition of conductive elements of Stoneback with the process of deposition of conductive elements of Dalal, a functionally equivalent process of deposition of conducive elements on a composite. 

Regarding claim 3, Stoneback in view of Dalal teaches the process as applied to claim 2. 
	Stoneback in view of Dalal does not explicitly teach depositing a non-conductive layer on top of at least a portion of the electronically conductive ink. 

	It would have been obvious to one of ordinary skill in the art to improve the process of Stoneback in view of Dalal with the protective material of Dalal applied to the deposited conductive components to protective the components from the environment and extend the life of the element, as taught by Dalal. 

	Regarding claim 4, Stoneback in view of Dalal teaches the process as applied to claim 3. 
	While Stoneback in view of Dalal does not explicitly teach depositing a second layer of conductive ink on top of the non-conductive layer, Dalal teaches a second electronic device may be applied to the primer and additional primer may be added on top of the second electronic device and so forth to form layers of electronic devices for composite part (Dalal, [0095]). 
	The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to merely replicate the layers of conductive ink and protective material of Stoneback in view of Dalal to produce a second layer of conductive ink and protective material, as taught by Dalal. 

	Regarding claim 5, Stoneback in view of Dalal teaches the process as applied to claim 1. 
	Stoneback in view of Dalal does not explicitly teach placing a protective layer on the lay-up surface. 

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Stoneback in view of Dalal with layers of primer before and after depositing the conductive element in order to insulate and protect the conductive components.

	Regarding claim 6, Stoneback in view of Dalal teaches the process as applied to claim 5, wherein positioning the at least one electronic component on the lay-up surface comprises positioning a plurality of electronic component on a top surface of the protective layer (Stoneback, [0058] and Dalal, [0071]-[0075] and [0095]).

	Regarding claim 23, Stoneback teaches the process as applied to claim 1, wherein various types of conductive elements can be used, including at least one of an antenna, a control line, a radio frequency transmission line, a conductive radio frequency transmission line, a conductive trace, a capacitor, a switch, a resistor, an inductor, and other suitable components for antenna system [0054]. 
	Stoneback does not explicitly teach positioning of the at least one electronic component on the lay-up surface of the lay-up system comprises placing a light emitting diode. 
	Dalal teaches disposing layers of conductive elements within a skin panel of an aircraft [0132], wherein the conductive elements can include light-emitting diodes [0140]. 
	Both Stoneback and Dalal are drawn to producing a composite structure comprising embedded conductive elements for use as an electronic device within the wings of an aircraft (Stoneback, Figure 2 and [0071] and Dalal, Figures 6 and 16 and [0005]). It would have been obvious to one of ordinary skill in the art to substitute one of . 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077), as applied to claim 1, in further view of Nishimura (PG-PUB 2014/0029208) and Zafir (US 4,717,291). 
	Regarding claim 7, Stoneback in view of Dalal teaches the process as applied to claim 1.
Stoneback in view of Dalal does not explicitly teach wherein a top surface of the resin comprises a surface of the electronic component and determining that a measure of flatness of the top surface is within a predefined flatness tolerance. 
Nishimura teaches a component-containing module in which a resin seals a substrate on which a plurality of electric components are mounted (Abstract, [0005]), wherein the electronic component is intended to be exposed on a surface of the resin (Figure 6 and 7, [0020], [0022]-[0023], [0028]).
Zafir teaches the flatness of a typical aircraft wing surface is generally limited to a tolerance of 0.003 inch and thus, fastener heads cannot extend above or below the wing surface more than that amount (Col 1, Ln 15-22). Zafir teaches when aluminum fasteners have been used, excessive amounts of the heads above the wing surface have been shaved off (Col 1, Ln 15-22). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute an electrical component of Stoneback in view of Dalal with the electrical component of Nishimura that is intended to be exposed on a surface, a functionally equivalent electrical component embedded in a structure.
 One of ordinary skill in the art at the time of the effective filing date of the would be motivated to substitute the undisclosed flatness tolerance of the electrical component of Stoneback in view of Dalal and Nishimura with the flatness tolerance of Zafir, a functionally equivalent flatness tolerance for an item disposed within a wing surface. 

Claim 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077). 
Regarding claim 16, Stoneback teaches a process for forming composite materials having integrated electronics (Figure 4 and 10), the method comprising:
	depositing at least one electronic component (Figure 4, item 302 and [0080]) on a lay-up surface of a lay-up system (Figure 4, item 400 and [0087]);
positioning a composite material on the lay-up surface, wherein the composite material comprises resin and fibers (Figure 4, item 402);
causing a flow of the resin of the composite material between the lay-up surface and the fibers [0094], thereby form a shape of the lay-up surface and integrating the electronic component and composite material; and
curing the resin to form a cured resin, wherein the electronic component and the fibers are located in the cured resin ([0093] and [0095]), 
wherein positioning the at least one electronic component comprises depositing conductive elements within a thermoplastic resin layer [0050]-[0051], wherein the conductive elements may include at least one of an antenna, a control line, a radio frequency transmission line, a conductive radio frequency transmission line, a conductive trace, a capacitor, a switch, a resistor, an inductor, and other suitable components for antenna system [0054], 
wherein the composite structure comprises a number of layers on which a number of conductive elements are formed [0052] and multiple antennas may be formed [0056]-[0059].

	Stoneback does not explicitly teach depositing a first layer of electronically conductive ink on a lay-up surface to form a first wiring harness; depositing a non-conductive layer on top of at least a portion of the first wiring harness; depositing a second layer of electronically conductive ink on top of the non-conductive layer, wherein the second layer of electronically conductive ink forms a second wiring harness. 


Both Stoneback and Dalal are drawn to a process of producing a composite with embedded conductors. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the process of deposition of conductive elements of Stoneback with the process of deposition of conductive elements of Dalal, a functionally equivalent process of deposition of conducive elements on a composite. Additionally, it would have been obvious to one of ordinary skill in the art to improve the process of Stoneback in view of Dalal with the protective material of Dalal applied to the deposited conductive components to protective the components from the environment and extend the life of the element, as taught by Dalal. 

	While Stoneback in view of Dalal does not explicitly teach depositing a second layer of conductive ink on top of the non-conductive layer, Dalal teaches a second electronic device may be applied to the primer and additional primer may be added on top of the second electronic device and so forth to form layers of electronic devices for composite part (Dalal, [0095]). 
	The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to merely replicate the layers of conductive ink and protective material of Stoneback in view of 

	Regarding claim 19, Stoneback in view of Dalal teaches the process as applied to claim 16, wherein depositing the first wiring harness comprises depositing on top of a protective layer on the lay-up surface (Dalal, [0067]-[0070] and [0084]). 

	Regarding claim 20, Stoneback in view of Dalal teaches the process as applied to claim 16, further comprising positioning an electronic component on the lay-up surface, wherein the depositing the first wiring harness further comprises electronically coupling the first wiring harness to the electronic component (Stoneback, [0054]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077), as applied to claim 16, in further view of Wen (PG-PUB 2016/0343467). 
	Regarding claim 17, Stoneback in view of Dalal teaches the process as applied to claim 16.
	Stoneback in view of Dalal does not explicitly teach depositing the first wiring harness further comprises forming a three-dimensional structure. 
	Wen teaches a multi-functional composite system comprising a wiring harness [0059] having one or more conductors disposed between two or more insulating layers (Figure 2b, 2c, and 7d and [0007], [0059], [0063]) formed into a three-dimensional structure (Figure 2b, 2c).  
Stoneback is directed towards composite structures with embedded conductive elements for use in antenna systems of unmanned aerial vehicles (UAVs) and aircrafts [0005]-[0007], [0037]-[0038], wherein the antennas are used in communication and remote sensing [0005]. Wen is towards embedded sensor technologies within composite aerial vehicles (e.g., UAVs) [0041]-[0043]. Both Stoneback and Wen teaches composite structures comprising embedded conductive elements for use in sensor applications for unmanned aerial vehicles. It would have been obvious to one of ordinary skill in the art to substitute the structure of the composite-conductive element . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077), as applied to claim 16, in further view of Hofer (US 9,497,858).  
Regarding claim 18, Stoneback in view of Dalal teaches the process as applied to claim 16, wherein the wiring harness is structurally integrated in the laminate to produce composite structures to be used in aircrafts or unmanned aerial vehicles (Stoneback, [0004]-[0009]). 
Stoneback in view of Dalal does not explicitly teach forming a composite material pieces and electronically coupling the wiring harness of a first composite material piece to the wiring harness of a second composite material piece. 
	Hofer teaches a composite component having at least two plies of fibre-reinforced material and at least one electrical line arranged between the at least two plies of fiber-reinforced material (Abstract), wherein a plurality of composite components are connected to either directly or via couplings to build a structure for a vehicle (Figure 5 and Col 3, Ln 49-57).  
	It would have been obvious to one of ordinary skill in the art to substitute the undisclosed method of utilizing the shaped composite structure of Stoneback in view of Dalal to produce a structure of an aircraft with the process connecting a plurality of composite structures, a functionally equivalent method to prepare a vehicle comprising composite pieces with embedded electrical components. Therefore, one of ordinary skill in the art would have been motivated to produce a plurality of composite material pieces and electronically coupling the composite material pieces. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077), as applied to claim 2, in further view of Kessler (US 8,745,864). 
 Stoneback in view of Dalal teaches the process as applied to claim 2, wherein the conductive elements may include at least one of an antenna, a control line, a radio frequency transmission line, a conductive radio frequency transmission line, a conductive trace, a capacitor, a switch, a resistor, an inductor, and other suitable components for antenna system (Stoneback, [0054]). 
Stoneback in view of Dalal does not explicitly teach positioning the at least one electronic component on the lay-up surface of the lay-up system comprises placing a strain sensor, wherein the strain sensor is configured to measured a flex of the composite material. 
Kessler teaches a process of applying one or more communication traces to a structure and coupling the traces to a sensor (Figure 12, Col 6, 11-20, and Col 8, Ln 4-14), such as a strain sensor (Col 1, Ln 19-40), to utilize a structural health monitoring system provided to detect and interpret adverse changes in a structure, thereby reducing life-cycle cost and improving reliability (Col 1, Ln 19-40). 
It would have been obvious to one of ordinary skill in the art to improve the process of Stoneback in view of Dalal with a strain sensor and structural health monitoring system connected to the conductive traces of Stoneback in view of Dalal to monitor the structural health of the composite, ultimately reducing costs and improving reliability as taught by Kessler. 

Claim 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077), as applied to claim 2, in further view of Wen (PG-PUB 2016/0343467). 
	Regarding claim 24 and 25, Stoneback in view of Dalal teaches the process as applied to claim 2, wherein the composite structure comprises a number of layers on which a number of conductive elements are formed (Stoneback, [0052]) and multiple antennas may be formed (Stoneback, [0056]-[0059]). 
	Stoneback in view of Dalal does not explicitly teach depositing a non-conductive layer on top of at least a portion of the electronically conductive ink; depositing a second layer of conductive ink on top of the non-conductive layer, forming a wiring harness that forms a three-dimensional structure. 

	It would have been obvious to one of ordinary skill in the art to improve the process of Stoneback in view of Dalal with the protective material of Dalal applied to the deposited conductive components to protective the components from the environment and extend the life of the element, as taught by Dalal. 
	While Stoneback in view of Dalal does not explicitly teach depositing a second layer of conductive ink on top of the non-conductive layer, Dalal teaches a second electronic device may be applied to the primer and additional primer may be added on top of the second electronic device and so forth to form layers of electronic devices for composite part (Dalal, [0095]). 
	The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to merely replicate the layers of conductive ink and protective material of Stoneback in view of Dalal to produce a second layer of conductive ink and protective material, as taught by Dalal. 

	Wen teaches a multi-functional composite system comprising a wiring harness [0059] having one or more conductors disposed between two or more insulating layers (Figure 2b, 2c, and 7d and [0007], [0059], [0063]) formed into a three-dimensional structure (Figure 2b, 2c).  
Stoneback is directed towards composite structures with embedded conductive elements for use in antenna systems of unmanned aerial vehicles (UAVs) and aircrafts [0005]-[0007], [0037]-[0038], wherein the antennas are used in communication and remote sensing [0005]. Wen is towards embedded sensor technologies within 
	
	Regarding claim 28, Stoneback in view of Dalal teaches the process as applied to claim 2. 
Stoneback in view of Dalal does not explicitly teach electronically conductive ink is a first layer of electronically conducting ink, and the method further comprises: depositing a second layer of electronically conductive ink on the lay-up surface; and depositing a non-conductive layer between the second layer of electronically conductive ink and the first layer of electronically conductive ink.
Dalal teaches applying protective material configured to shield group of conductive elements from the environment around the composite part to which the elements were deposited on, wherein the protective material protects against corrosion, electromagnetic effects, and the weather and provides electrical isolation to extend the life of the element [0083]-[0085], [0095]. Dalal teaches the protective material may include PTFE (Teflon) tape (i.e., non-conductive material), paint, primer, or ceramic [0084].
	It would have been obvious to one of ordinary skill in the art to improve the process of Stoneback in view of Dalal with the protective material of Dalal applied to the deposited conductive components to protective the components from the environment and extend the life of the element, as taught by Dalal. 
	While Stoneback in view of Dalal does not explicitly teach depositing a second layer of conductive ink on top of the non-conductive layer, Dalal teaches a second electronic device may be applied to the primer and additional primer may be added on top of the second electronic device and so forth to form layers of electronic devices for composite part (Dalal, [0095]). 
. 

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077), as applied to claim 5, in further view of Paesano (PG-PUB 2016/0121553).
Regarding claim 26, Stoneback in view of Dalal teaches the process as applied to claim 5, wherein a protective layer of primer is applied to a surface before depositing an electronic device to promote adhesion (Dalal, [0071]-[0073]) and to insulate the electronic device (Dalal, [0071]-[0073], [0095]).
Stoneback in view of Dalal does not explicitly teach placing the protective layer on the lay-up surface comprising placing a layer of fluorinated ethylene-propylene (FEP). 
Paesano teaches a process of shaping a prepreg, wherein a release film of FEP is applied on the top and bottom of a sheet of prepreg to aid in handling of the normally tacky prepreg or the release film is applied to the surface of the cavity before disposing the prepreg to assist in the removal of the final fully laid up composite [0030]. 
Utilizing a release film on a lay-up surface is a common technique used to assist in removing the final product, as taught by Paesano. It would have been obvious to one of ordinary skill in the art to improve the process of Stoneback with the release film of Paesano applied to the lay-up surface to allow in the removal of the composite of Stoneback and Dalal after the composite forming process. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stoneback (PG-PUB 2013/0016019) in view of Dalal (PG-PUB 2015/0342077), as applied to claim 1, Evans (PG-PUB 2017/0028628). 
	Regarding claim 27, Stoneback teaches the process as applied to claim 1, m. wherein the composite layer includes least one of a fiberglass layer, a reinforcement 
	Stoneback does not explicitly teach positioning the composite material on the lay-up surface comprises positioning a pre-impregnated composite of the fibers in a weave with the resin present in a partially cured state bonding the fibers together. 
Evans teaches a process of producing a composite part, utilizing a prepreg composite material" is a composite material that includes a structural material, such as a fiber weave [0373], that is impregnated with, or otherwise within, a partially cured matrix, or binding material, wherein binding material is partially cured, or pre-cured, so as to permit handling of the composite material and selective assembly thereof [0062]. 
It would have been obvious to one of ordinary skill in the art to improve the process of Stoneback by utilizing a partially cured composite layer to permit easy handling of the composite material as taught by Evans. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742